745 today
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
For claim 1 and 11, in order to overcome the 112b rejections, the following amendments are needed. The amendments were agreed by Applicant’s Attorney. The application has been amended as follows:
Amend Claim 1 with:
A simulation apparatus comprising:
 a display configured to display a virtual base, a first virtual arm, and a second virtual arm as a three-dimensional image corresponding to a base, a first arm connected to the base, and a second arm connected to the first arm of a robot, respectively, the second arm being located far from the base than the first arm, an end effector being attachable to an end of the second arm; 
an input interface configured to receive an operation of a user; 
a memory configured to store computer-executable instructions, image data of a plurality of attitudes of the first and second arms of the robot, and a robot three-dimensional coordinate system; and 
a processor configured to execute the computer-executable instructions so as to: 

display the virtual base, the first virtual arm, and the second virtual arm of the robot on the display as the three-dimensional image based on the image data and the robot three-dimensional coordinate system; 
change a color of the displayed second virtual arm to a first color that is different from a color of the displayed first virtual arm of the robot on the display based on the received selection input and the robot three- dimensional coordinate system; 
Serial No.15/951,442Page 2 of 13receive a drag operation with respect to the selected second arm from the user via the input interface;
 display a horizontal [[grid]] mesh at a display position of the displayed second virtual arm based on the robot three-dimensional coordinate system, the displayed horizontal [[grid]] mesh moving along with the displayed second virtual arm; 
change an attitude of the displayed first and second virtual arms to cause the end of the displayed second virtual arm to reach a target position in response to the drag operation and based on the robot three-dimensional coordinate system; and
 change the first color of the displayed second virtual arm to a second color when the changed attitude of the displayed first and second virtual arms is an impossible attitude of the first and second arms of the robot by the received drag operation and based on the robot three-dimensional coordinate system.
Amend Claim 11 with:
A robot control apparatus comprising: 

a display configured to display a virtual base, a first virtual arm, and a second virtual arm as a three-dimensional image corresponding to the base, the first arm, and the second arm of the robot; 
an input interface configured to receive an operation of a user; 
Serial No.15/951,442Page 5 of 13a memory configured to store computer-executable instructions image data of a plurality of attitudes of the first and second arms of the robot, and a robot three-dimensional coordinate system; and 
a processor configured to execute the computer-executable instructions so as to: 
receive a selection input from the user via the input interface to indicate selecting the second arm of the robot to be virtually operated; 
display the virtual base, the first virtual arm, and the second virtual arm of the robot on the display as the three-dimensional image based on the image data and the robot three-dimensional coordinate system; 
change a color of the displayed second virtual arm to a first color that is different from a color of the displayed first virtual arm of the robot on the display based on the received selection input and the robot three- dimensional coordinate system; 
receive a drag operation with respect to the selected second arm from the user via the input interface; 
mesh at a display position of the displayed second virtual arm based on the robot three-dimensional coordinate system, the displayed horizontal [[grid]] mesh moving along with the displayed second virtual arm; 
change an attitude of the displayed first and second virtual arms to cause the end of the displayed second virtual arm to reach a target position in response to the drag operation and based on the robot three-dimensional coordinate system; and 
change the first color of the displayed second virtual arm to a second color when the changed attitude of the displayed first and second virtual arms Serial No.15/951,442Page 6 of 13is an impossible attitude of the arm first and second arms of the robot by the received drag operation and based on the robot three-dimensional coordinate system.
Allowable Subject Matter
Including the amendments above, claims 1-3, 5-8, 10-13, 15-18 and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.T.K. /
 Examiner, Art Unit 3666   

/HARRY Y OH/Primary Examiner, Art Unit 3666